Title: To Thomas Jefferson from Arthur S. Brockenbrough, 10 July 1822
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

July 10th 22A.S. Brockenbroughs respects to Mr Jefferson and informs him he will with Pleasure attend the conference tomorrow on that important Subject Mr Garrett had mentioned it to me before—I have seen Mr Thorn relative to your brick work he can’t do it, (as Capt Perry in whose employment he is) is absent and they are now burning a Kiln of bricks which Thorn is obliged to attend to—Mr Phillips this morning promised me to send two ground men up about 12 or 1 O Clock to day to do it for you I have no doubt of his doing so—if he Should not, by leting me know in the morning I will send you a Mr Hawkins who is a good workman and to day is jobing for us but can go at any moment